                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 EDDIE FRANK FLOYD, III,

                Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-54

        v.

 JAKELIA BATEMAN, et al.,

                Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. (Doc. 9.) No parties to this action filed

Objections.    Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation as the opinion of the Court. The Court DISMISSES without prejudice

Plaintiff’s Complaint for failure to follow a Court Order, DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal. Finally, the Court DENIES Plaintiff in

forma pauperis status on appeal.

       SO ORDERED, this 2nd day of July, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
